Citation Nr: 0125046	
Decision Date: 10/22/01    Archive Date: 10/29/01

DOCKET NO.  00-22 406	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in a September 
7, 2000, Board decision which denied entitlement to a 
permanent and total disability rating for pension purposes, 
and for pension purposes pursuant to 38 C.F.R. § 3.321(b)(2).


REPRESENTATION

Movant represented by:  The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The veteran served on active duty from March 27, 1968, to 
June 25, 1968.

This matter is currently before the Board on the veteran's 
motion claiming clear and unmistakable error (CUE) in a 
September 7, 2000, Board decision.

FINDING OF FACT

The September 7, 2000, Board decision which denied 
entitlement to a permanent and total disability rating for 
pension purposes, and for pension purposes under 38 C.F.R. 
§ 3.321(b)(2), was adequately supported by the evidence then 
of record and the law applicable at that time; it was not 
undebatably erroneous.


CONCLUSION OF LAW

The September 7, 2000, Board decision, which denied 
entitlement to a permanent and total disability rating for 
pension purposes, and for pension purposes under 38 C.F.R. 
§ 3.321(b)(2), was not clearly and unmistakably erroneous.  
38 U.S.C.A. § 7111 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
20.1400-1404; 20.1406 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that a September 7, 2000, Board decision 
involved clear and unmistakable error.  Under 38 U.S.C.A. § 
7111, the Board has, for the first time, been granted the 
authority to revise a prior decision of the Board on the 
grounds of CUE.  A claim requesting review under the new 
statute may be filed at any time after the underlying 
decision is made.  Pursuant to a recently issued opinion of 
the VA General Counsel, VAOPGCPREC 1-98, the Board's new 
authority applies to any claim pending on or filed after the 
date of enactment of the statute, November 21, 1997.  See 
38 C.F.R. § 20.1400 (2000). 

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111 (West 1991); 38 C.F.R. 
§ 20.1400 (2000).
In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a) (2000).

The evidence to be reviewed for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.  For a Board 
decision issued on or after July 21, 1992, the record to be 
reviewed includes relevant documents possessed by VA not 
later than 90 days before such record was transferred to the 
Board for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.  38 C.F.R. § 20.1403(b)(2000).  To warrant revision 
of a Board decision on the grounds of CUE, there must have 
been an error in the Board's adjudication of the appeal 
which, had it not been made, would have manifestly changed 
the outcome when it was made.  If it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  38 C.F.R. 
§ 20.1403(c)(2000).  Examples of situations that are not CUE 
are:  (1) Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.  (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d).  CUE does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e)(2000).

In other cases prior to promulgation of this regulation, the 
United States Court of Appeals for Veterans Claims (Court) 
has defined CUE as an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991).  The Court has also held that a finding 
that there was such error "must be based on the record and 
the law that existed at the time of the prior . . . 
decision."  Russell v. Derwinski, 
3 Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  Porter v. Brown, 5 Vet. App. 
233, 235-36 (1993).  

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  Moreover, the error must be one which would 
have manifestly changed the outcome at the time that it was 
made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It 
is a kind of error, of fact or of law, that when called to 
the attention of later reviewers, compels the conclusion, to 
which reasonable minds cannot differ, that the results would 
have been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This newly enacted legislation 
provides, among other things, for VA assistance to claimants 
under certain circumstances.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (codified as amended at 38 U.S.C. § 5103A).  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
claimant will apply unless Congress provided otherwise or has 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary has done so.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  However, although not clear, the provisions 
of 38 C.F.R. § 20.1411 would appear to render certain 
provisions regarding assistance inapplicable in motions based 
on Board CUE error.  At any rate, the veteran was adequately 
advised of laws and regulations applicable to Board CUE 
claims.  Moreover, the claims file appears to include all 
pertinent items of evidence necessary to review the CUE 
motion.  Therefore, even if the provisions of the Veterans 
Claims Assistance Act of 2000 are viewed as applicable to 
this motion, the Board finds that there has effectively been 
compliance with the new legislation and that the Board may 
proceed with its review of the motion.

Applicable substantive laws and regulations governing pension 
in effect at the time of the September 2000 decision were 
essentially the same as those now in effect.  
Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for 90 days or more during a 
period of war and who is permanently and totally disabled due 
to nonservice-connected disabilities that are not the result 
of the appellant's willful misconduct.  Permanent and total 
disability exists when an individual is unemployable as a 
result of disabilities that are reasonably certain to last 
throughout the remainder of that person's life.  38 C.F.R. §§ 
3.340(b) and 4.15 (1999); Talley v. Derwinski, 2 Vet. App. 
282, 285 (1992).  The Board noted in its September 2000 
decision, as a preliminary matter, that the veteran is 
credited with 91 days of active wartime service, and is 
accordingly deemed to have qualifying active service for 
pension benefits purposes.

While the law in effect at the time of the September 2000 
decision charged a claimant for VA benefits with the initial 
burden of presenting evidence of a well-grounded claim, this 
claim was found well-grounded under 38 U.S.C.A. § 5107(a) and 
a decision was rendered on the merits..  The well-grounded 
claim analysis was recently deleted by the Veterans Claims 
Assistance Act of 2000.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107).  
However, as the claim was found well-grounded, the change in 
law has no effect on the prior Board decision.  Moreover, 
even had the claim been found not to be well-grounded in 
September 2000, the decision must be viewed in the context of 
the law in effect at that time.  Russell v. Derwinski, 3 Vet. 
App. 310, 313-14 (1992).

Under the law in effect in September 2000, a pension could be 
established in two ways under VA regulations, which provide a 
combination of "objective" and "subjective" standards.  Brown 
v. Derwinski, 2 Vet. App. 444, 446 (1992); see also Talley, 2 
Vet. App. 282; 38 U.S.C.A. § 1502(a)(1), (2) (West 1991); 
38 C.F.R. §§ 3.321(b)(2) and 4.17 (1999).

First, under the "objective" standard, the appellant may 
establish that he has a lifetime impairment that is 
sufficient to render it impossible for the "average person" 
to follow a substantially gainful occupation under the 
appropriate diagnostic codes of VA's Schedule for Rating 
Disabilities (Schedule).  The "average person" standard is 
outlined in 38 U.S.C.A. § 1502(a)(1) and 38 C.F.R. §§ 
3.340(a) and 4.15.  This process involves rating each 
diagnosed disability under the appropriate diagnostic code; 
nonservice-connected disabilities are evaluated under the 
same criteria as service-connected disabilities.  The 
individual disability ratings for all disabilities are then 
combined pursuant to the combined ratings table in order to 
determine whether the appellant holds a combined 100 percent 
schedular evaluation for pension purposes.  See 38 C.F.R. § 
4.25 (1999).

Second, under the "subjective" standard, the appellant may 
establish permanent and total disability for pension 
purposes, absent a combined 100 percent schedular evaluation, 
by proving that the individual (as opposed to the average 
person) has a lifetime impairment precluding him or her from 
securing and following substantially gainful employment.  38 
U.S.C.A. § 1502 and 1521(a) (West 1991); 38 C.F.R. § 4.17 
(1999).  Under this analysis, if there is only one such 
disability, it must be ratable at 60 percent or more, and; if 
there are two or more disabilities, there must be at least 
one disability ratable at 40 percent or more, with a combined 
disability rating of at least 70 percent.  38 C.F.R. 
§ 4.16(a) (1999).  However, even if the veteran cannot 
qualify for permanent and total disability under the above 
rating scheme following applicable schedular criteria, a 
permanent and total disability rating for pension purposes 
may be granted on an extraschedular basis if the appellant is 
subjectively found to be unemployable by reason of his 
disabilities, age, occupational background, and other related 
factors.  38 C.F.R. §§ 3.321(b)(2) and 4.17(b) (1999).

The most recent evidence of record in September 2000 
consisted of reports of VA medical and psychiatric 
examinations conducted in March 2000, which showed that the 
veteran has two disorders that could impair his ability to 
secure and follow substantially gainful employment, or to 
follow a substantially gainful occupation.  These disorders 
are weight loss of unknown etiology and a psychiatric 
disorder not otherwise specified.

Less recent medical evidence considered in the Board's 
September 2000 decision includes the report of a May 1998 VA 
examination, which refers to the presence of additional 
medical disorders, such as a possible respiratory disability 
and gastrointestinal problems, but such disorders were not 
found on the most recent examinations.  In addition, a March 
2000 report of VA psychiatric examination indicates a 
diagnosis of alcohol abuse and dependence in sustained full 
remission.  The Board noted in September 2000 that, with 
regard to compensation for alcohol abuse and dependence, no 
compensation shall be paid if a disability is the result of 
the veteran's own willful misconduct, including the abuse of 
alcohol or drugs.  38 U.S.C.A. § 105 (West 1991); 38 C.F.R. 
§§ 3.1(n), 3.301 (1999).  Section 8052 of the Omnibus 
Reconciliation Act of 1990, Pub. L. No. 101-508, § 8052, 104 
Stat. 1388, 1388-351, prohibits, effective for claims filed 
after October 31, 1990, the payment of compensation for a 
disability that is the result of a veteran's own alcohol or 
drug abuse.

The severity of the veteran's psychiatric disorder and weight 
loss are ascertained, for rating purposes, by application of 
the VA disability rating schedule.  38 C.F.R. Part 4.  In 
September 2000, the rating schedule provided a 10 percent 
disability rating for occupational and social impairment due 
to mild or transient symptoms that decrease work efficiency 
and occupational tasks only during periods of significant 
stress, or where symptoms are controlled by continuous 
medication.

In September 2000, the Board found that the veteran's 
psychiatric disorder was no more than 10 percent disabling.  
The basis for this conclusion was that the March 2000 
examination report shows that the veteran was oriented times 
four, and that, while he indicated past hallucinations and 
suicidal ideation, he denied current such problems.  The 
Board noted that no more than mild symptomatology was shown 
as evidenced by the veteran's own statement that he "just 
g[o]t a little depressed sometimes and ha[d] nervous eating 
habits, that's all."  The Board further noted that the 
examiner concluded that the veteran's psychosis was under 
good control with medication, and that his psychiatric 
disorder was productive of only mild industrial impairment.  
The Board considered the GAF score of 65, which represented 
mental impairment manifested by some mild symptoms.  Lastly, 
the Board observed that the March 2000 examination report 
does not indicate the presence of anxiety, suspiciousness, no 
more than weekly panic attacks, chronic sleep impairment, or 
mild memory loss, which are considered under the Schedule as 
symptomatic of a 30 percent level of disability.

Upon evaluating the veteran's weight loss disorder of unknown 
etiology, the Board noted that the report of the March 2000 
VA medical examination, while indicating that the veteran 
exhibited weight loss of unknown etiology, does not provide a 
more specific diagnosis.  Variable weight was shown and the 
Board concluded in its September 2000 decision that "the 
veteran's variable weight - as contrasted to a persistent and 
progressive weight loss - does not furnish a basis for 
assignment of a compensable disability rating" because "the 
provisions of 38 C.F.R. § 4.112 (1999) specifically stipulate 
that minor weight loss or greater losses of weight for 
periods of brief duration, as in the case here, are not 
considered of importance in rating."  The evidence of record 
in September 2000 shows that the veteran weighed virtually 
the same in March 2000 as he did in July 1997, 
notwithstanding the fluctuations in weight during the period 
between those two dates.  Accordingly, the Board found that a 
compensable evaluation for weight loss of unknown etiology 
was not warranted.

It is not shown that the correct facts, as they were known at 
the time, were not before the Board, or that the statutory 
and regulatory provisions extant at the time were incorrectly 
applied.  At this time, the veteran appears to challenge the 
September 2000 Board decision on the basis that he was not 
just seeking a 100 percent disability rating, but that the 
Board should have considered/awarded "some percent for my 
disability."  However, as a nonservice-connected veteran, the 
Board had no authority to award a permanent and total 
disability rating based on an evaluation of less than 100 
percent for pension purposes.  The appellant is essentially 
in disagreement with the law and not the Board's application 
of the evidence, as then known, to the existing law.

In sum, the Board must conclude that the September 7, 2000, 
Board decision was adequately supported by the evidence then 
of record and the law applicable at that time.  That decision 
therefore did not involve CUE.  


ORDER

The motion for revision of the September 7, 2000, Board 
decision which denied entitlement to a permanent and total 
disability rating for pension purposes, and for pension 
purposes pursuant to 38 C.F.R. § 3.321(b)(2) on the grounds 
of CUE is denied.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

 



